                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                           AT KNOXVILLE

  BRADLEY ERWIN EASTERLY,                                  )
                                                           )
              Plaintiff,                                   )
                                                           )
  v.                                                       )          No. 3:20-CV-00065-JRG-HBG
                                                           )
  OFFICER LANCE THOMAS, OFFICER                            )
  THORNBURY, OFFICER BAKER, LT.                            )
  MILLER, LT. JIM SMITH, KNOX                              )
  COUNTY MUNICIPALITY, and                                 )
  MEDICAL NURSES, 1                                        )
                                                           )
               Defendants.                                 )

                               MEMORANDUM OPINION AND ORDER

         This pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. Plaintiff’s complaint

 [Doc. 1] is now before the Court for screening pursuant to the Prison Litigation Reform Act

 (“PLRA”). For the reasons set forth below, Plaintiff’s claims for (1) excessive force in violation

 of the Eighth Amendment against Defendant Thornbury; (2) excessive force against Defendants

 Baker, Thomas, Smith, and Miller arising out of their acts of leaving Plaintiff restrained and in a

 mask that was burning his face due to mace; (3) lack of training and supervision in violation of the

 Eighth Amendment against Defendant Knox County; and (4) violation of right to privacy under

 the Fourth Amendment against Defendant Knox County will proceed herein.

         I.       SCREENING STANDARD

         Under the PLRA, district courts must screen prisoner complaints and shall, at any time,

 sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

 against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A). The


         1
           Plaintiff named “Medical Nurses” as additional Defendants he sought to sue in his complaint [Doc. 1 at 3].
 Thus, the Clerk is DIRECTED to add them as Defendants herein.



Case 3:20-cv-00065-JRG-HBG Document 6 Filed 06/22/20 Page 1 of 10 PageID #: 36
 dismissal standard articulated by the Supreme Court in and in Bell Atlantic Corp. v. Twombly, 550

 U.S. 544 (2007) “governs dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B)

 and 1915A] because the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v.

 Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA,

 a complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

 is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts

 liberally construe pro se pleadings filed in civil rights cases and hold them to a less stringent

 standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

        A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a person

 acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.

        I.      COMPLAINT ALLEGATIONS

        On March 14, 2019, while Plaintiff was in the Knox County Detention Facility, he was

 awakened when Defendant Officer Thornbury banged on his door, told Plaintiff not to move, and

 told Plaintiff’s bottom bunk cell mate to get on the floor [Id. at 3–4]. After Plaintiff’s cellmate

 complied, Defendant Thornbury told Plaintiff to get on the floor, but before Plaintiff could take

 off his blanket to comply, Defendant Thornbury grabbed his left arm and yanked him off the top

 bunk even though Plaintiff was not resisting [Id. at 4]. Plaintiff caught himself on his feet, but

 “the momentum from [Defendant Thornbury’s] strength caused [Plaintiff] to hit the back of [his]

 head,” at which point Plaintiff was dazed and in pain [Id. at 4]. Defendant Thornbury then pushed

 Plaintiff into the day room, and while Plaintiff was on his stomach, Defendant Thornbury put his

 knee into Plaintiff’s kidney with all of his weight on it and put cuffs on him [Id.]. Plaintiff had

 headaches and a lump on his head and was nervous for weeks after this incident [Id.].




                                                   2

Case 3:20-cv-00065-JRG-HBG Document 6 Filed 06/22/20 Page 2 of 10 PageID #: 37
        Plaintiff then arrived in medical and was told to sit and wait while his cellmate was strip-

 searched [Id. at 4–5]. When it was Plaintiff’s turn, he entered a room with Defendants Baker,

 Thomas, and Smith inside, and Defendants Baker and Thomas both had their tasers out [Id. at 5].

 Defendant Smith immediately jerked Plaintiff’s pants and underwear down to his ankles while

 Defendant Baker uncuffed him [Id.]. Plaintiff was told to turn to Defendant Smith and lift his

 genitals and penis, turn around, put his elbows on the table, bend down, and “spread [his] butt

 cheeks” [Id. at 5]. Plaintiff complied, at which point Defendant Smith turned on his bodycam, told

 Defendants Baker and Thomas to do the same, and told Plaintiff not to move or he would tase him

 [Id. at 5]. Defendant Baker then told Plaintiff that he saw something plastic sticking out and he

 wanted Plaintiff to grab it, at which point Plaintiff did as the was told and was tased in the back as

 soon as his finger touched the piece of plastic even though he was not resisting at all [Id.].

        Plaintiff swatted the wires and barbs off his lower back due to his self-defense reflexes, at

 which point Defendant Smith asked Defendant Baker if he also got blood on him and Defendant

 Baker replied affirmatively [Id. at 5–6]. Plaintiff then felt an electric shock to his left rib cage

 area, his knees buckled, and he felt a severe pain in his anus like someone was ripping his insides

 out [Id. at 6]. At this point, Defendant Thomas yelled that Plaintiff was biting him and struck

 Plaintiff in his head twice very hard, and as he hit the floor, Plaintiff saw a plastic baggie with

 blood and feces on it next to his head [Id.]. Plaintiff then felt someone trying to put his pants back

 on while someone else put cuffs on him, and Defendant Smith sprayed Plaintiff’s face “with ma[c]e

 or freeze” and Defendant Miller or Smith put a spit mask over Plaintiff’s head, which smeared the

 mace into Plaintiff’s nose, eyes, and mouth, and burned his skin [Id. at 6–7].

        Plaintiff strongly feels that these officers acted with excessive force, alleges that this is a

 custom at Knox County Detention Facility, and therefore seeks to sue Knox County for its failure



                                                   3

Case 3:20-cv-00065-JRG-HBG Document 6 Filed 06/22/20 Page 3 of 10 PageID #: 38
 to train and supervise officers [Id. at 7]. Plaintiff also wants the officers to be charged, policies

 changed, and a jury trial [Id.].

         Plaintiff was then put into a restraint chair where he was strapped in with the spit mask on

 and put in five-point restraints despite showing no aggression or resistance [Id.]. Plaintiff was left

 strapped in the restraint chair with the spit mask on in the observation room of the medical area

 while suffocating and feeling the spray on his face for approximately thirty minutes before

 Defendant Miller entered the room, turned off his body cam, and told Plaintiff that his answers to

 Defendant Miller’s questions would determine when Plaintiff got drops to ease the burn from the

 mace and how long Plaintiff was strapped to the chair [Id. at 8]. Defendant Miller then asked

 Plaintiff about the number of drugs in the bag and Plaintiff responded, but then Plaintiff was left

 for two to three hours while suffocating, burning, and feeling pain and burning in his anus [Id. at

 8–9].

         After Plaintiff was let out of the restraint chair and given drops to ease the burn from the

 mace, he was placed a cell where he had only pants and half a roll of toilet paper, but did not have

 a mattress, underwear, socks, a shirt, sheets, a blanket, or any hygiene to allow him to clean up,

 which Corporal Jones said was due to the orders of Defendant Smith [Id. at 9]. After Plaintiff

 stayed in this cell for six to eight hours, he was taken back to his cell and given back his “basic

 necessities” [Id.].

         After this incident, unnamed officers laughed at Plaintiff and stated that they saw the video

 of his cavity search, so he did not need to give his name or identification number for head count

 [Id. at 9–10]. Plaintiff then entered a Prison Rape Elimination Act complaint and was interviewed

 by a detective and a lieutenant and told he needed to file a grievance [Id. at 10].




                                                   4

Case 3:20-cv-00065-JRG-HBG Document 6 Filed 06/22/20 Page 4 of 10 PageID #: 39
        As a result of this incident, Plaintiff was found guilty of disciplinary reports for two assaults

 and possession of dangerous contraband, placed in solitary confinement for ninety days, and had

 his privileges taken away for ninety days [Id.]. Plaintiff was also charged with introduction of

 contraband into a penal facility and assault on a public/private employee [Id.]. These charges are

 pending and result from Defendant Smith giving false testimony at Plaintiff’s preliminary hearing

 and Defendant Thomas putting false statements in the affidavit on the police report [Id. at 11].

        Also, an unnamed officer told Plaintiff that the video of his cavity search is being used as

 a training video at Knox County, which Plaintiff states is humiliating [Id.].

        Plaintiff has sued Lieutenant Smith, Officer Thomas, Officer Baker, Officer Thornbury,

 Lt. Miller, Knox County, and unnamed nurses that were present on March 14, 2019 [Id. at 3].

        II.       ANALYSIS

                  A. Prosecution of Officers

            First, Plaintiff “lacks a judicially cognizable interest in the prosecution or nonprosecution

 of another.” Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Thus, Plaintiff’s request for

 prosecution of officers will be DISMISSED.

                  B. Defendant Thornbury

        Plaintiff alleges that Defendant Thornbury yanked him off his bunk, which caused Plaintiff

 a head injury, and then placed all of his weight on Plaintiff’s kidney while handcuffing him.

 Liberally construing these allegations in favor of Plaintiff, the Court can plausibly infer that

 Defendant Thornbury may have violated Plaintiff’s rights under the Eighth Amendment. 2

 Kingsley v. Hendrickson, 135 S. Ct. 2466, 2475 (2015). Thus, these claims will proceed herein.



        2
           It appears that Plaintiff was a convicted state prisoner at the time of the incident. See
 https://apps.tn.gov/foil-app/search.jsp.


                                                     5

Case 3:20-cv-00065-JRG-HBG Document 6 Filed 06/22/20 Page 5 of 10 PageID #: 40
                C. Defendants Baker, Thomas, and Smith

         Next, it is apparent from the complaint that Plaintiff has pending criminal charges against

 him arising out of the conflict between him and Defendants Baker, Thomas, and Smith during the

 cavity search. Thus, Plaintiff’s claims arising out of this incident are not cognizable under § 1983.

         Specifically, in Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court held that absent

 extraordinary circumstances, federal equity jurisdiction may not be used to enjoin pending state

 prosecutions. Id. at 44. This rule is “designed to permit state courts to try state cases free from

 interference by federal courts, particularly where the party to the federal case may fully litigate his

 claim before the state court.” Zalman v. Armstrong, 802 F.2d 199, 205 (6th Cir. 1986) (internal

 quotations omitted). As such, federal courts should abstain from addressing a claim where: (1) a

 state proceeding is ongoing; (2) an important state interest is involved; and (3) the party has an

 adequate opportunity to raise his constitutional challenges in the state proceeding. Middlesex

 County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982).

         Thus, Younger compels the Court to abstain from interfering with Plaintiff’s pending state

 criminal matter, and Plaintiff’s claims against these Defendants arising out of the conflict during

 the cavity search will be DISMISSED.

         However, Plaintiff also alleges that after he had no ability to assault or resist these

 Defendants, they left him in a restraint chair with mace burning his face under a mask. As nothing

 in the complaint indicates that any charges are pending against Plaintiff for this incident after the

 cavity search, this claim will proceed in this matter. See Hayward v. Cleveland Clinic Found., 759

 F.3d 601, 611–12 (6th Cir. 2014) (noting that the doctrine set forth in Heck v. Humphrey, 512 U.S.

 477 (1994), which is substantively similar to Younger, may not bar § 1983 claims alleging that

 excessive force occurred “‘after the suspect ceases resisting’”); Kingsley, 135 S. Ct. at 2475.



                                                   6

Case 3:20-cv-00065-JRG-HBG Document 6 Filed 06/22/20 Page 6 of 10 PageID #: 41
                 D. Defendant Miller

         Plaintiff additionally alleges that after he was restrained and wearing a mask that spread

 the burn of the mace, Defendant Miller told Plaintiff that his ability to get drops to ease that pain

 would depend on how Plaintiff answered Defendant Miller’s questions. These allegations allow

 the Court to plausibly infer that Defendant Miller may have violated Plaintiff’s rights under the

 Eighth Amendment. Kingsley, 135 S. Ct. at 2475. Thus, this claim will proceed herein.

                 E. Knox County

         Plaintiff also alleges that the excessive force of Defendants Thornbury and Miller was the

 result of Knox County’s failure to adequately train and supervise them, and this claim will proceed

 herein. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (holding that a governmental

 entity may be liable under § 1983 only where its official custom or policy causes a constitutional

 rights violation).

         Plaintiff’s claim that Knox County is using the video of his cavity search in officer training

 adequately alleges a violation of Plaintiff’s constitutional rights. Stoudemire v. Mich. Dep’t of

 Corrs., 705 F.3d 560, 572 (providing that “‘a convicted prisoner maintains some reasonable

 expectations of privacy while in prison . . . even though those privacy rights may be less than those

 enjoyed by non-prisoners’”) (quoting Cornwell v. Dahlberg, 963 F.2d 912, 916 (6th Cir. 1992)).

 Thus, this claim will also proceed against Knox County.

                 F. Unnamed Medical Nurses

         Plaintiff also seeks to hold unnamed medical nurses liable for the incident on March 14,

 2019. However, the statute of limitations for such claims is one year, 3 and Plaintiff did not amend



         3
          District courts apply state statutes of limitations § 1983 claims. Harris v. United States,
 422 F.3d 322, 331 (6th Cir. 2005). Tennessee applies a one-year statute of limitations to § 1983
 actions. Zundel v. Holder, 687 F.3d 271, 281 (6th Cir. 2012); Tenn. Code Ann. § 28-3-104(a)(3).
                                                   7

Case 3:20-cv-00065-JRG-HBG Document 6 Filed 06/22/20 Page 7 of 10 PageID #: 42
 his complaint to name these individuals prior to the statute of limitations for those claims expiring.

 Rule 15(c) of the Federal Rules of Civil Procedure provides that a plaintiff may amend his

 complaint to change the name of a defendant and such an amendment will relate back to the date

 of the original pleading if (1) the claim asserted in the amended pleading arises out of the conduct,

 transaction, or occurrence set forth or attempted to be set forth in the original pleading, (2) the

 added party received notice of the suit in the ninety days following the filing of the original

 complaint, (3) the notice was such that the added party will not be prejudiced in maintaining a

 defense on the merits, and (4) the added party knew or should have known that but for a mistake

 of the identity of the proper party, the action would have been brought against him. Fed. R. Civ.

 P. 15(c); Fed. R. Civ. P. 4(m); Moore v. City of Harriman, 272 F.3d 769, 774 (6th Cir. 2001).

        However, well-established Sixth Circuit case law provides that Plaintiff’s failure to name

 the Doe Medical Nurse Defendants prior to expiration of the statute of limitations for his claims

 against them bars those claims. Cox v. Treadway, 75 F.3d 230, 240 (6th Cir. 1996) (finding that

 “Sixth Circuit precedent clearly holds that new parties may not be added after the statute of

 limitations has run, and that such amendments do not satisfy the ‘mistaken identity’ requirement

 of Rule 15(c)[]”); Smith v. City of Akron, 476 F. App’x 67, 69 (6th Cir. 2012) (holding that adding

 new, previously unknown Defendants in the place of Doe defendants is not equivalent to

 substituting parties, but rather amounts to addition of parties, and that Rule 15(c) offers no remedy

 to a plaintiff seeking to do so after the statute of limitations has passed). Thus, Plaintiff’s claims

 against the Doe Medical Nurse Defendants will be DISMISSED.

                G. Denial of Certain Necessities

        Plaintiff’s allegation that he was placed in a cell with only toilet paper and pants but without

 any other “basic necessities” for six to eight hours after he was released from his restraint fails to



                                                   8

Case 3:20-cv-00065-JRG-HBG Document 6 Filed 06/22/20 Page 8 of 10 PageID #: 43
 allege a constitutional violation. Dellis v. Corrs. Corp. of Am., 257 F.3d 508, 511 (6th Cir.

 2001) (providing that temporary inconveniences “did not demonstrate that the conditions fell

 beneath the minimal civilized measure of life’s necessities as measured by a contemporary

 standard of decency”). Accordingly, this claim will be DISMISSED.

        III.   CONCLUSION

        For the reasons set forth above:

        1. Only Plaintiff’s claims for (1) excessive force in violation of the Eighth Amendment
           against Defendant Thornbury; (2) excessive force against Defendants Baker, Thomas,
           Smith, and Miller arising out of their acts of leaving Plaintiff restrained and in a mask
           that was burning his face due to mace; (3) lack of training and supervision in violation
           of the Eighth Amendment against Defendant Knox County; and (4) violation of right
           to privacy under the Fourth Amendment against Defendant Knox County will proceed
           herein;

        2. All other claims and Defendants are DISMISSED;

        3. The Clerk is DIRECTED to send Plaintiff service packets (a blank summons and USM
           285 form) for Defendants Thornbury, Baker, Thomas, Smith, Miller, and Knox County.
           Plaintiff is ORDERED to complete the service packets and return them to the Clerk’s
           Office within twenty (20) days of receipt of this order. At that time, the summonses
           will be signed and sealed by the Clerk and forwarded to the U.S. Marshal for service.
           Fed. R. Civ. P. 4;

         4. Service shall be made on Defendants pursuant to Rule 4(e) of the Federal Rules of
            Civil Procedure and Rule 4.04(1) and (10) of the Tennessee Rules of Civil Procedure,
            either by mail or personally if mail service is not effective;

        5. Plaintiff is forewarned that if he does not return the completed service packets within
           the time required, the Court may dismiss this action;

        6. Defendants shall answer or otherwise respond to the complaint within twenty-one (21)
           days from the date of service of process. If any Defendant fails to timely respond to
           the complaint, it may result in entry of judgment by default against tat Defendant; and

        7. Plaintiff is ORDERED to immediately inform the Court and Defendants or their
           counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it
           is the duty of a pro se party to promptly notify the Clerk and the other parties to the
           proceedings of any change in his or her address, to monitor the progress of the case,
           and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to



                                                 9

Case 3:20-cv-00065-JRG-HBG Document 6 Filed 06/22/20 Page 9 of 10 PageID #: 44
          provide a correct address to this Court within fourteen days of any change in address
          may result in the dismissal of this action.

       So ordered.

       ENTER:


                                                  s/J. RONNIE GREER
                                             UNITED STATES DISTRICT JUDGE




                                             10

Case 3:20-cv-00065-JRG-HBG Document 6 Filed 06/22/20 Page 10 of 10 PageID #: 45
